United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3065
                                     ___________

John S. Grimes, Jr.,                      *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Western
      v.                                  * District of Missouri.
                                          *
City of St. Joseph, Missouri,             *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: April 12, 2001

                                    Filed: April 18, 2001
                                     ___________

Before BOWMAN and FAGG, Circuit Judges, and VIETOR,* District Judge.
                           ___________

PER CURIAM.

       After his criminal prosecution for City ordinance violations and later dismissal
from City employment, John S. Grimes, Jr. brought this civil rights action against the
City of St. Joseph, Missouri, alleging malicious prosecution and violations of the Fourth




      *
        The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa, sitting by designation.
Amendment, Due Process, and the Confrontation Clause. The district court** granted
summary judgment to the City, holding the undisputed facts showed the City complied
with due process because Grimes was given adequate notice of all actions being taken
against him and had an opportunity to be heard both before and after his termination.
The district court concluded Grimes's malicious prosecution claim failed because there
was no evidence the City acted in an outrageous manner in bringing criminal charges
against Grimes. Although Grimes's was eventually acquitted because the ordinances
he violated were unconstitutionally vague, the charges were brought in good faith. The
district court also held Grimes lacked standing to bring any Fourth Amendment claim
because he no longer owned the property in question when it was searched without a
warrant. Last, the court concluded Grimes's Confrontation Clause claim failed because
Grimes failed to present any evidence that the City retaliated against him for taking his
criminal case to trial. On appeal, Grimes contends the district court committed error
in granting summary judgment.

        We see no useful purpose in writing at length about this fact-intensive situation.
Because there is no genuine issue of material fact and the City is entitled to judgment
as a matter of law, we hold the district court properly granted summary judgment to the
City, and thus summarily affirm. See 8th Cir. R. 47B. We also grant the City's motion
to strike portions of Grimes's addendum, which were not included in the joint appendix
submitted by the parties.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


      **
         The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                           -2-